J-A10041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: R.R.N., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: G.N., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 2824 EDA 2017

             Appeal from the Decree Entered August 7, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000517-2017,
                         CP-51-DP-0003278-2015

 IN THE INTEREST OF: Ga.N., A         :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: G.N., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 2826 EDA 2017

             Appeal from the Decree Entered August 7, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000518-2017,
                         CP-51-DP-0123527-2009

 IN THE INTEREST OF: L.R.N., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: G.N., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 2827 EDA 2017

             Appeal from the Decree Entered August 7, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000519-2017,
J-A10041-18



                           CP-51-DP-0123528-2009

    IN THE INTEREST OF: H.R.N., A         :   IN THE SUPERIOR COURT OF
    MINOR                                 :        PENNSYLVANIA
                                          :
                                          :
    APPEAL OF: G.N., FATHER               :
                                          :
                                          :
                                          :
                                          :   No. 2828 EDA 2017

                Appeal from the Decree Entered August 7, 2017
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000711-2017,
                            CP-51-DP-0001197-2017


BEFORE:     GANTMAN, P.J., McLAUGHLIN, J., and RANSOM*, J.

MEMORANDUM BY RANSOM, J.:                              FILED JUNE 08, 2018

       Appellant, G.N. (“Father”), appeals from the decrees of the Family Court

Division of the Court of Common Pleas of Philadelphia County, entered

August 7, 2017, that terminated his parental rights to his children, L.R.N.

(born May 2006), Ga.N. (born April 2008), R.R.N. (born March 2014), and

H.R.N. (born April 2017) (collectively, “the Children”), and from the orders of

the same court and entered on the same date that changed the permanency

goal for the Children from reunification with their biological parents, Father

and K.T. (“Mother”), to adoption. We vacate the decrees terminating Father’s

parental rights to L.R.N., Ga.N., and R.R.N. and remand to the trial court for

additional proceedings consistent with this decision. We reverse the decree

_____________________________________________

*    Retired Senior Judge assigned to the Superior Court.


                                     -2-
J-A10041-18



terminating Father’s parental rights to H.R.N. We vacate the orders changing

the permanency goal for all four of the Children from reunification to adoption

and remand to the trial court for additional proceedings consistent with this

decision.1 In addition, we specifically direct that these additional proceedings

be held within sixty days of the filing of this memorandum.

        In December 2009, the Department of Human Services (“DHS”)

obtained an order of protective custody (“OPC”) for L.R.N. and for Ga.N., and

they were placed with their maternal grandparents. In January 2010, they

were adjudicated dependent.2          In December 2011, L.R.N. and Ga.N. were

reunified with Mother and Father (collectively, “the Parents”).       All court

supervision was terminated in March 2012.

        In December 2015, L.R.N., Ga.N., and R.R.N.3 were adjudicated

dependent. In April 2016, DHS obtained OPCs for L.R.N., Ga.N., and R.R.N.,

and they were placed in foster care.



____________________________________________


1 We leave undisturbed the orders finding the Children dependent and
establishing the Children’s foster/pre-adoptive placement.
2 The dependency order stated that L.R.N. and Ga.N. “may be placed with
Mother once it is deemed appropriate.” However, the record is vague as to
whether L.R.N. and Ga.N. were ever returned to Mother, who was living in a
shelter; at the time of the subsequent permanency review hearing in June
2010, L.R.N. and Ga.N. were residing with maternal grandmother.
3   R.R.N. was born in March 2014.




                                           -3-
J-A10041-18


       H.R.N. was born in April 2017. Before and immediately after H.R.N. was

born, Mother was living with her maternal aunt, not with Father. Notes of

Testimony (N. T.), 8/7/17, at 38, 87, 97-98. On May 4, 2017, DHS obtained

an OPC for H.R.N., removed H.R.N. directly from the hospital after she was

born, and placed H.R.N. with Mother’s relatives.4 In order for H.R.N. to be

placed with her maternal aunt in kinship care, Mother moved out of the aunt’s

home and into Father’s home.

       On May 5, 2017, DHS filed petitions to terminate the Parents’ parental

rights to L.R.N., Ga.N., and R.R.N. pursuant to 23 Pa.C.S. § 2511(a)(1), (2),

(5), (8) and (b) and to change their permanency goal from reunification to

adoption.

       On May 11, 2017, H.R.N. was adjudicated dependent. In July 2017,

DHS petitioned to terminate the Parents’ parental rights to H.R.N. pursuant to

23 Pa.C.S. § 2511(a)(1), (2), (4), (5), (8) and (b) and to change her

permanency goal from reunification to adoption. A permanency hearing was

scheduled for later in July but was continued, because the trial judge was

unavailable.

       In August 2017, the trial court held a hearing on both the termination

and goal change petitions. At the beginning of the hearing, Mother’s counsel



____________________________________________


4The OPC for H.R.N. was ordered by the Honorable Jonathan Q. Irvine; other
decisions in these actions, including the orders and decrees at issue, were
made by the Honorable Lyris Younge.

                                           -4-
J-A10041-18


and the child advocate represented that then-eleven-year-old L.R.N. and

then-nine-year-old Ga.N. wanted to testify in court, but the trial court denied

this request, explaining that it did not permit such young children to testify at

a goal change “[u]nless there’s extenuating circumstances.”        N. T. at 4-7.

Additionally, while the trial court was provided with copies of the dependency

dockets, there was no stipulation as to the statement of facts that

accompanied the termination of parental rights petitions – i.e., while there

was no dispute as to the procedural history of the Children’s dependency

actions, there was also no agreement as to the facts represented by DHS in

its termination petition. Id. at 9-12.

       DHS presented the testimony of two caseworkers from the Community

Umbrella Agency (“CUA”), Turning Points 3.              The first caseworker,

Althua Derricotte,5 had supervised this family’s case from November 2016 to

May 2017. She testified that Mother has failed to demonstrate an ability to

maintain sobriety or mental health stability for any extended period of time.

Id. at 27, 33. When Ms. Derricotte was asked, “Do you have a concern that

[Father] may minimize [M]other’s dual diagnosis[6] issues,” she answered,

“Yes.” Id. at 38. Later, the following exchanges occurred with Ms. Derricotte:



____________________________________________


5The notes of testimony indicate that the name of this witness was spelled
phonetically therein. N. T. at 2.
6 In this context, “dual diagnosis” refers to a diagnosis for both drug and
alcohol abuse.

                                           -5-
J-A10041-18


       [Q.] . . . [Would Father] be able to provide a safe living
       environment given his dynamic with [M]other while her issues are
       unaddressed?

       THE WITNESS: No.

Id. at 38-39. Ms. Derricotte testified that Father’s single case plan objectives

were completing parenting classes, obtaining appropriate housing, and

attending all scheduled visitation with the Children. Id. at 37, 55-56. She

confirmed that Father had finished his parenting classes, had appeared at all

scheduled visits, and was employed.

       Ms. Derricotte testified that Ga.N. “has behavioral health medication

management through his pediatrician” and goes to therapy biweekly at PATH,7

but he has never had any psychiatric hospitalization, significant crisis, or “302

episode” after entering care.8 Id. at 41, 43-44. She stated that L.R.N. does

not have any special needs or services and was promoted to the sixth grade

for regular education. Id. at 44-45. She also testified that R.R.N.9 has not

____________________________________________


7PATH (People Acting To Help), Inc., is a comprehensive behavioral, mental
health, and intellectual disabilities center located in Philadelphia.
8 “302 episode” refers to Section 302 of the Mental Health Procedures Act, 50
P.S. §§ 7101-7503, which controls involuntary emergency examination and
treatment authorized by a physician and not to exceed 120 hours. Id. § 7302.
9 The notes of testimony state: “[H.R.N.] is 3 and a half and has been in care
for her life, fair to say?” N. T. at 46. However, at the time of the hearing,
R.R.N. was about three-and-a-half years old; H.R.N. was approximately three
months old. We believe that the use of H.R.N.’s name was therefore an error.
Also, unless the questions on page 46 refer to R.R.N. and not H.R.N., then
there is no inquiry about R.R.N.




                                           -6-
J-A10041-18


had any hospitalizations or special mental health services and does not have

any special medical needs. Id. at 46.

       When asked if she “believe[d] it would harm [Ga.N.] beyond repair if

either of his parents[’] rights were terminated by the [trial c]ourt,”

Ms. Derricotte answered, “Yes.” Id. at 43. When later asked if she “believe[d]

that it would cause . . . [Ga.N.] severe psychiatric distress if the [trial c]ourt

were to terminate parents[’] rights and free him for adoption,” Ms. Derricotte

replied, “No.” Id. at 44. Ms. Derricotte additionally testified that she believed

that terminating the Parents’ legal rights would not cause L.R.N. to have any

severe mental episodes, would not cause R.R.N. to have any severe emotional

distress, and would not harm H.R.N. Id. at 45-47. When asked to clarify her

answer about L.R.N., Ms. Derricotte agreed that she had initially stated that

it would cause L.R.N. “irreparable harm” if the Parents’ rights were terminated,

then adding: “My response was just based on how I felt, I think the kids are

very bonded with their family, so, I get it. But when you talk about safety,

that’s different.” Id. at 51.

       Ms. Derricotte admitted that the Children were always happy to see

Father and that L.R.N., Ga.N., and R.R.N. were bonded with him. Id. at 50.



____________________________________________


We thus also assume that the questions about “she” immediately thereafter
refer to R.R.N. and not to H.R.N. Id. at 46. As these questions refer, in part,
to mental health services, we again reason that they more logically apply to a
three-and-a-half-year-old child than one who could not yet speak.


                                           -7-
J-A10041-18


She acknowledged that, when she “spoke with the [C]hildren,” “they want[ed]

to be living with their parents.” Id. at 66. However, she concluded that the

Children need permanency “through adoption” and that the lack of

permanency “had a detrimental effect on the [C]hildren” – without providing

specifics about that “detrimental effect.” Id. at 67-68.

       The second caseworker, Lakia Stewart, testified that the Children could

not be safely reunited with the Parents. Id. at 73 (“not today, no”). She

agreed that it was in “their best interest to be freed for adoption.” Id. at 75.10

       Yet, Ms. Stewart testified that she had evaluated Father’s home and

found it safe. Id. at 78. She had never seen Father intoxicated or otherwise

under the influence, and she knew that all of Father’s drug screens had been

negative. She also testified that Father was employed, had spoken to her

about wanting his children back, and had completed all requested paperwork.

Id. at 79-80.       Ms. Stewart explained that, other than Mother’s current

presence in Father’s home, the only other goal that Father had not completed

was to have an “assessment for outpatient treatment,” because his insurance

would not pay for it. Ms. Stewart said that her CUA could not provide funding

for such an assessment. She also conceded that L.R.N. has “stated that she




____________________________________________


10The question immediately preceding this one was about L.R.N. and Ga.N.;
consequently, it is unclear whether “their best interest” referred to all of the
Children or just to L.R.N. and Ga.N. N. T. at 75.

                                           -8-
J-A10041-18


wants to return to her parents” and that Ga.N. has “expressed the same.” Id.

at 76.

         The child advocate attorney made an offer of proof that L.R.N. and Ga.N.

“both very much want to go home with their parents.” Id. at 83. The child

advocate also informed the trial court that L.R.N. and Ga.N. were “very

bonded” with Father and “are absolutely adamant that they do not want to be

adopted.” Id. at 109-10.

         Father testified that he had housing that was “fully furnished” with

“beds, cribs, everything you can think of, furniture, washer and dryer.” Id.

at 84. Father testified that he has been continuously employed by the same

company for over ten years, attended and received a certificate of completion

for his parenting classes, and went to counseling with Ga.N. in order to

understand and to manage the child’s behavioral issues better. Id. at 84-86.

Father also testified that he appeared at all visits and that the Children would

“cry and be upset” when the visits ended. Id. at 86.

         Father stated that, if the trial court ordered that Mother could not live

in the same home as the Children, she “would have to move out”; Mother had

the option of living with her maternal aunt. Id. at 87. He asserted: “[I]f it

comes down to her or my kids, it’s my kids.”          Id. at 90.   His testimony

continued:

         Q.    Do you see [Mother] as a safety concern for any of your
         children?

         A.    Not at all.


                                        -9-
J-A10041-18


       Q.    Do you believe that she should have unsupervised visits with
       the children?

       A.     Absolutely.

       Q.    And you would permit her unsupervised contact with the
       children if they were returned to you today?

       A.    She has to have complete compliance with her Wedge
       Program[11] and no dirty urine’s [sic] or anything like that.

Id. at 91.

       Additionally, Mother testified that she had moved in with Father in May

2017. Id. at 97-98. She continued that she and Father had discussed the

possibility of reunification only with Father and that she would not live in

Father’s home “if the court says it’s forbidden.” Id. at 100-01.

       At the conclusion of the hearing, the trial court found the Parents not to

be credible and granted DHS’s petitions. Id. at 117. In September 2017,

Father timely filed notices of appeal with statements of matters complained of

on appeal; this Court consolidated Father’s appeals sua sponte. Mother also

appealed, and the trial court issued one joint opinion for Mother and Father,

not separate opinions for each appeal.

       On DATE, 2018, a different panel of this Court affirmed the termination

of Mother’s parental rights as to L.R.N., Ga.N., and R.R.N. but reversed the

termination of Mother’s parental rights as to H.R.N. See In re H.R.N., Nos.

2889 EDA 2017, 2891 EDA 2017, 2894 EDA 2017 & 2897 EDA 2017


____________________________________________


11Mother was receiving drug and alcohol treatment at Wedge Recovery
Center.

                                          - 10 -
J-A10041-18


(unpublished memorandum) (Pa. Super. filed DATE, 2018) (Mother did not

raise any issues challenging the change of the Children’s permanency goal

from reunification to adoption).

       Father now raises the following questions on appeal:

       1.    Did the [t]rial [c]ourt err in terminating [Father]’s parental
       rights under 23 Pa.C.S.[ §] 2511(a)(1), (2), (5) and (8)?[12]

       2.    Did the trial court err in finding that termination of the
       parental rights of [F]ather best served the [C]hildren’s
       developmental, physical and emotional needs under 23
       Pa.C.S.[ §] 2511(b)?

       3.    Did the trial court err in granting the goal change to
       adoption?

Father’s Brief at 3 (some formatting added).

                         Termination of Parental Rights

       Father first argues that the trial court erred in terminating his parental

rights to the Children pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and

(b).   Father’s Brief at 6, 8.13       For Section 2511(a), he contends that he

“continually stayed engaged in his children’s lives throughout the history of

the case and worked on the case goals and objectives established for

____________________________________________


12 Father’s statement of questions involved did not cite to 23 Pa.C.S.
§ 2511(a)(4) for H.R.N. Father’s Brief at 3. Nevertheless, we have chosen to
consider any challenge to the trial court’s findings pursuant to this subsection
preserved and to address this subsection below, particularly as we recognize
that the trial court’s termination under subsection (a)(4) may in any event
have been based on a clerical error.
13Again, Father fails to reference 23 Pa.C.S. § 2511(a)(4) for H.R.N. Father’s
Brief at 6-7.



                                          - 11 -
J-A10041-18


reunification.” Id. at 7.14 For Section 2511(b), Father maintains that “the

trial court err[ed] in finding that termination of [his] parental rights . . . best

served the [C]hildren’s developmental, physical and emotional needs[.]” Id.

at 8.

        DHS answers that Father “repeatedly and continually failed to recognize

the safety concerns and risks [M]other, K.T., posed to the [C]hildren as a

result of her inability to maintain her sobriety or mental health stability.”

DHS’s Brief at 8.      DHS asks this Court to affirm “to afford each child the

opportunity for permanency through adoption.” Id. at 17.

        We consider Father’s challenge in light of our well-settled standard of

review:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an abuse
        of   discretion    only   upon     demonstration      of    manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. The trial
        court’s decision, however, should not be reversed merely because
        the record would support a different result. We have previously
        emphasized our deference to trial courts that often have first-hand
        observations of the parties spanning multiple hearings.




____________________________________________


14 Father also argues that he “never indicated to DHS or to the [t]rial [c]ourt
that he wanted to voluntarily relinquish his parental rights[,]” Father’s Brief
at 7, although neither DHS nor the trial court ever stated that Father made
such an assertion.

                                          - 12 -
J-A10041-18


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations, brackets, and quotation

marks omitted). The burden is on the petitioner seeking termination to prove

by clear and convincing evidence that the asserted statutory grounds for

seeking the termination of parental rights are met. In re R.N.J., 985 A.2d

273, 276 (Pa. Super. 2009); see also In re D.L.B., 166 A.3d 322, 326 (Pa.

Super. 2017) (party seeking termination of parent’s rights bears burden of

proving grounds to do so by “clear and convincing evidence,” a standard which

requires evidence that is “so clear, direct, weighty, and convincing as to enable

the trier of fact to come to a clear conviction, without hesitance, of the truth

of the precise facts in issue” (quoting In re C.S., 761 A.2d 1197, 1201 (Pa.

Super. 2000) (en banc)).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      [The court must c]arefully consider the intangible dimension of
      the needs and welfare of a child—the love, comfort, security, and
      closeness—entailed in a parent-child relationship, as well as the

                                     - 13 -
J-A10041-18


      tangible dimension. Continuity of relationships is also important
      to a child, for whom severance of close parental ties is usually
      extremely painful. The trial court, in considering what situation
      would best serve the children’s needs and welfare, must
      examine the status of the natural parental bond to consider
      whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and
      beneficial.

In re Adoption of G.L.L., 124 A.3d 344, 347 (Pa. Super. 2015) (emphasis

in original) (citation and internal brackets omitted).

      We will affirm if we agree with the trial court’s decision as to any one

subsection of 23 Pa.C.S. § 2511(a), and its decision as to § 2511(b). In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

      Here, we consider the trial court’s decision to terminate Father’s

parental rights as to L.R.N., Ga.N., and R.R.N. under subsections 2511(a)(1)-

(2), (5), (8) and (b); for H.R.N., in addition to these subsections, we also

consider subsection 2511(a)(4). These subsections provide:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at least
         six months immediately preceding the filing of the petition
         either has evidenced a settled purpose of relinquishing
         parental claim to a child or has refused or failed to perform
         parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.

                                  *     *      *


                                      - 14 -
J-A10041-18


        (4) The child is in the custody of an agency, having been
        found under such circumstances that the identity or
        whereabouts of the parent is unknown and cannot be
        ascertained by diligent search and the parent does not claim
        the child within three months after the child is found.

        (5) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency
        for a period of at least six months, the conditions which led
        to the removal or placement of the child continue to exist,
        the parent cannot or will not remedy those conditions within
        a reasonable period of time, the services or assistance
        reasonably available to the parent are not likely to remedy
        the conditions which led to the removal or placement of the
        child within a reasonable period of time and termination of
        the parental rights would best serve the needs and welfare
        of the child.

                                 *     *      *

        (8) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an
        agency, 12 months or more have elapsed from the date of
        removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

                                 *     *      *

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(1)-(2), (4)-(5), (8) & (b).




                                     - 15 -
J-A10041-18


                                   H.R.N.

     With respect to the trial court’s decision to terminate Father’s parental

rights to his youngest child, H.R.N., we must agree with the assessment of

the panel of this Court that decided Mother’s appeal and reverse.      As our

honorable colleagues explained:

     Initially, we recognize that the trial court’s termination under
     subsection (a)(4) may be based a clerical error.            Section
     2511(a)(4) provides: “The child is in the custody of the agency,
     having been found under such circumstances that the identity or
     whereabouts of the parent is unknown and cannot be ascertained
     by diligent search and the parent does not claim the child within
     three months after the child is found.” This section does not apply
     to the facts of this case. Perhaps the termination provision was
     included in DHS’s petition to terminate the parental rights of the
     “Unknown Father.” See 23 Pa.C.S.A. § 2512(c) (“If the petition
     does not identify the father of the child, it shall state whether a
     claim of paternity has been filed under section [5103] (relating to
     paternity)). Curiously, DHS sought – and the trial court granted
     – termination of the rights of an unnamed father, despite the fact
     that Father acknowledged paternity of H.R.N., and despite the fact
     that he and Mother were purportedly married at the time of
     H.R.N.’s birth. We can surmise no other explanation for this
     finding other than a clerical error. However, the law does not
     sever the parent-child bond on this basis.

     Similarly inappropriate are the court’s findings as to sections
     2511(a)(1), (5), and (8). Each of these provisions have timing
     requirements before termination is appropriate; the statutory
     requisite timeframe outlined for Sections 2511(a)(1) and (5) is six
     months, and for Section 2511(a)(8), it is 12 months. At the time
     of the termination hearing, H.R.N. was only three months old, and,
     thus, could only have been without parental care for a period of
     approximately 3 months.

H.R.N., Nos. 2889 EDA 2017, 2891 EDA 2017, 2894 EDA 2017 & 2897 EDA

2017 at 14-15. We merely add that Section 2511(a)(1) states that the “rights

of a parent in regard to a child may be terminated” if the “parent by conduct


                                   - 16 -
J-A10041-18


continuing for a period of at least six months immediately preceding the

filing of the petition either has evidenced a settled purpose of relinquishing

parental claim to a child or has refused or failed to perform parental duties.”

23 Pa.C.S. § 2511(a)(1) (emphasis added). H.R.N. was born in April 2017;

the petition to terminate Father’s parental rights to H.R.N. was filed in May

2017.    Thus, Father’s conduct could not have continued for more than six

months preceding the filing of the termination petition, because H.R.N. had

only been alive about one month when the petition was filed.

        As our honorable colleagues concluded for Mother, H.R.N., Nos. 2889

EDA 2017, 2891 EDA 2017, 2894 EDA 2017 & 2897 EDA 2017 at 15, we

likewise hold that the trial court erred when it terminated Father’s parental

rights to H.R.N. under 23 Pa.C.S. § 2511(a)(1), (4), (5), and (8), for the same

reasons.       We are thus left with 23 Pa.C.S. § 2511(a)(2) as a potential

appropriate ground for termination of Father’s rights to H.R.N.

        Again, as our honorable colleagues observed:

        Significantly, unlike some of the other subsections of 2511(a),3
        the legislature did not impose any minimum timeframe for
        termination under subsection 2511(a)(2); nor do we. We are not
        deciding that three months is too short of a time period for a
        parent to demonstrate “repeated and continued incapacity, abuse,
        neglect or refusal” to care for a child.     See 23 Pa.C.S.A.
        § 2511(a)(2).
           3   See 23 Pa.C.S.A. § 2511(a)(1), (4), (5), (6), (8).

H.R.N., Nos. 2889 EDA 2017, 2891 EDA 2017, 2894 EDA 2017 & 2897 EDA

2017 at 16. Like our colleagues, we are constrained to reverse in this case,

because the record is devoid of any real discussion of H.R.N. or Father’s

                                        - 17 -
J-A10041-18


reunification efforts since H.R.N.’s birth.          “The DHS Petition to terminate

parental rights to H.R.N. was largely an afterthought.” Id. at 17. H.R.N. was

adjudicated dependent in May 2017. A permanency hearing was scheduled

for later in July but was continued, because the trial judge was unavailable.

Hence,    no    permanency       review        occurred   between   the   dependency

adjudication in May and the termination and goal change hearing in August.

During that August hearing, the testimony of the DHS witnesses focused

primarily on Mother and the three older children. The facts presented were

insufficient to prove any “repeated and continued” conduct with respect to

H.R.N. by clear and convincing evidence.             See D.L.B., 166 A.3d at 326;

R.N.J., 985 A.2d at 276.          We therefore reverse the decree terminating

Father’s parental rights to H.R.N. pursuant to Section 2511(a).

                              L.R.N., Ga.N., and R.R.N.

       Next, we consider the trial court’s decision to terminate Father’s

parental rights to L.R.N., Ga.N., and R.R.N. pursuant to 23 Pa.C.S.

§ 2511(a)(1), (2), (5), and (8).15 While it is clear that Mother and Father have

sometimes lived together during the course of the Children’s lives, the record

is ambiguous as to whether L.R.N., Ga.N., and R.R.N. were living with Father

at the time the most recent OPCs were entered. For 23 Pa.C.S. § 2511(a)(5)


____________________________________________


15In its brief to this Court, DHS only presents an argument pursuant to 23
Pa.C.S. § 2511(a)(2) and not the other three subsections. DHS’s Brief at 10-
12.


                                          - 18 -
J-A10041-18


and (8), children have to have “been removed from the care of the parent

by the court or under a voluntary agreement with an agency” (emphasis

added).    Here, as we are unable to definitively determine whether L.R.N.,

Ga.N., and R.R.N. were removed from Father’s care, we cannot agree that

Section 2511(a)(5) and Section 2511(a)(8) apply to Father.16

       In any event, the trial court’s opinion provides no analysis for

subsections (a)(5) and (8), thereby precluding our ability to review its

rationale pursuant to those two subsections for L.R.N., Ga.N., and R.R.N. See

Trial Court Opinion (TCO), 12/1/17, at 9.

       Hence, we turn to the remaining subsections of 2511(a) – (1) and (2).

This Court has explained the distinction between these two subsections.

“[S]ubsection (a)(1) . . . emphasize[s] a parent’s refusal or failure to perform

parental duties[.]”      In re Z.P., 994 A.2d 1108, 1117 (Pa. Super. 2010)

(citation omitted). “[S]incere efforts to perform parental duties can preserve

parental rights under subsection (a)(1)[.]”        Id. (citations and internal

quotation marks omitted).

       [S]ubsection (a)(2) . . . instead emphasizes the child’s present
       and future need for essential parental care, control or subsistence
       necessary for his physical or mental well-being. Therefore, the
       language in subsection (a)(2) should not be read to compel courts
____________________________________________


16  Although we have already found 23 Pa.C.S. § 2511(a)(5) and (8)
inapplicable to H.R.N. on other grounds, we still note that the evidence is
undisputed that H.R.N. was never in Father’s care, as this youngest child went
directly from the hospital after birth into DHS’s custody. Thus, those
subsections are decidedly inapplicable to H.R.N., because she was not
“removed from the care of” Father.

                                          - 19 -
J-A10041-18


       to ignore a child’s need for a stable home and strong, continuous
       parental ties, which the policy of restraint in state intervention is
       intended to protect. This is particularly so where disruption of the
       family has already occurred and there is no reasonable prospect
       for reuniting it.

Id. (emphasis omitted) (citation omitted). Sincere efforts to perform parental

duties “may be insufficient to remedy parental incapacity under subsection

(a)(2).” Id. (citations omitted).

       [An] appropriate reading of [Section 2511(a)(2)] is that when a
       parent has demonstrated a continued inability to conduct his life
       in a fashion that would provide a safe environment for a child,
       whether that child is living with the parent or not, and the behavior
       of the parent is irremediable as supported by clear and competent
       evidence, the termination of parental rights is justified.

Id. at 1118 (citation and internal ellipsis omitted).

       Here, the trial court’s analysis that Father “failed to perform parental

duties”17 pursuant to 23 Pa.C.S. § 2511(a)(1) is as follows:

       The [trial c]ourt found by clear and convincing evidence that
       Mother and Father refused or failed to perform her [sic] parental
       duties. . . . [T]he social worker testified the Single Case Plan
       objective[s] for Father were parenting [classes], housing and
       visits. Father continued to minimize Mother’s dual diagnosis
       issues[. ]Father would not be able to provide a safe housing and
       living environment due to his relationship with Mother. . . .

       In the present matter, during the seven[-]and[-a-]half years
       [that] the older children have been in DHS care, testimony of
       social worker stated Mother and Father’s behavior necessitated
       several changes in the children’s placement on several occasions.
____________________________________________


17 The record cannot support a finding that Father’s “settled purpose” was to
“relinquish[] parental claim to” the Children, 23 Pa.C.S. § 2511(a)(1), because
he has continued to perform all tasks requested of him by DHS, has constantly
fought all legal attempts to remove the Children from his care, and is currently
appealing the termination of his parental rights.


                                          - 20 -
J-A10041-18


       ...

       Father testified he believed Mother should have unsupervised
       visits with [the Children]. Furthermore, Father testified he did not
       believe Mother was . . . a safety concern for the [C]hildren.

TCO at 8-918 (citations to the record omitted19); accord N. T. at 37-39, 55,

91. Thus, the trial court’s entire analysis for Father pursuant to 23 Pa.C.S.

§ 2511(a)(1) focuses on safety concerns. However, as explained above, these

are inappropriate considerations for 23 Pa.C.S. § 2511(a)(1) and should be

reserved for any analysis under 23 Pa.C.S. § 2511(a)(2). See Z.P., 994 A.2d

at 1117-18; see also In re M.T., 101 A.3d 1163, 1180 (Pa. Super. 2014) (en

banc) (safety concerns appropriate for analysis pursuant to 23 Pa.C.S.

§ 2511(a)(2)). Thus, the trial court’s analysis for 23 Pa.C.S. § 2511(a)(1) as

to Father, which is limited to safety issues, is inappropriate and misguided.20


____________________________________________


18This quotation is the trial court’s analysis of Father pursuant to 23 Pa.C.S.
§ 2511(a)(1) in its entirety. All ellipses that appear within this block quote
remove citations to case law or analysis limited to Mother. As noted above,
the trial court had issued one joint opinion for Father’s and Mother’s appeals.
19The reason we have omitted the citations from the trial court opinion in this
quotation is that the page numbers referenced by the trial court do not align
with the notes of testimony. This incongruity occurs throughout the trial court
opinion and has encumbered our consideration of this appeal. We are
bothered by the trial court’s carelessness in citing to the record.
20 We further observe that, even if these considerations of safety, security,
and stability were suitable under 23 Pa.C.S. § 2511(a)(1), there are additional
problems with the trial court’s analysis. In brief, when the trial court states
that L.R.N. and Ga.N. have been in DHS’s care for seven-and-a-half years, it
fails to acknowledge that L.R.N. and Ga.N. have not been continuously in
DHS’s care, as court supervision of them terminated in March 2012; there is



                                          - 21 -
J-A10041-18


       Hence, we now consider the trial court’s analysis pursuant to the final

subsection, 23 Pa.C.S. § 2511(a)(2).           The trial court’s entire analysis for

Father for this subsection is as follows:

       [T]he [trial c]ourt found Father’s repeated and continued failure
       to recognize the safety concern of Mother’s parenting of [the
       Children] while under the influence of illegal substances. (N.T.
       8/7/17, pg. 100). The [trial c]ourt reasoned Mother and Father
       abdicated their responsibility to [the Children] over seven and half
       years (N.T. 8/7/17, pgs. 98-101) The [trial c]ourt stated the
       children were subjected to emotional abuse due to the history of
       unsuccessful reunifications with Mother and Father (N.T. 8/7/17,
       pgs. 66-67,117)

TCO at 9.

       The trial court’s analysis for 23 Pa.C.S. § 2511(a)(2) therefore boils

down to the fact that Father and Mother were living together at the time of

____________________________________________


nothing on the dependency dockets for these two children again until
December 2015.

Also, the trial court states that “Mother and Father’s behavior necessitated
several changes in the [C]hildren’s placement on several occasions.” TCO at
8. Although the trial court lists damaging and troubling behavior by Mother,
it fails to articulate what behavior of Father caused the Children to be moved.
See id. at 8-9. “When an agency having custody of a child petitions for
termination of parental rights, the rights of the respective parents must be
determined independently.” In re Burns, 379 A.2d 535, 541 (Pa. 1977).

Additionally, not all of the changes in the Children’s placement have been a
result of Father’s or Mother’s behavior. The elder children were originally with
their maternal grandmother but had to be moved due to the grandmother’s
health problems, not the Parents’ behavior. N. T. at 39, 67. While H.R.N. was
originally removed from the hospital to a maternal aunt, DHS planned to
remove her so that she could be in the same household as her siblings. Id.
at 47.

The trial court’s analysis pursuant to 23 Pa.C.S. § 2511(a)(1) thus appears to
lack evidentiary support.

                                          - 22 -
J-A10041-18


the termination and goal change hearing. Id. Safety concerns alone may be

enough to satisfy 23 Pa.C.S. § 2511(a)(2). See M.T., 101 A.3d at 1168-71,

1179-80 (parents had “borderline mental capacity,” with approximate

intellectual capacities of a nine-year-old and a fourteen-year-old, which

created difficulty in ensuring that the children were “safe in the care, custody,

and control of their parents”; after twelve months in protective custody, the

parents’ visitation “remain[ed] fully supervised due to safety concerns,” the

parents often had “immature responses to [social workers] when safety

concerns [were] expressed,” and, “[d]espite the efforts and time investment

by the service providers, there d[id] not appear to be any hope of significant

improvement”; consequently, termination of parental rights under Section

2511(a)(2)21 was appropriate).

       However, “[w]hen an agency having custody of a child petitions for

termination of parental rights, the rights of the respective natural parents

must be determined independently,” In re Burns, 379 A.2d 535, 541 (Pa.

1977), and, in the current action, the trial court has not articulated any reason

for being concerned about the Children’s safety in Father’s care, beyond the

fact that Father and Mother were living together at the time of the termination

and goal change hearing and Mother has been unable “to maintain sobriety or


____________________________________________


21 M.T. also terminated parental rights under Section 2511(a)(8). 101 A.3d
at 1179. Nevertheless, in the instant matter, the evidence is insufficient to
determine whether Section 2511(a)(8) could be properly applied, for the
reasons explained above.

                                          - 23 -
J-A10041-18


mental health stability.” TCO at 9 (citing N. T. at 27). Based upon our review

of the record, we fail to find any other problems with Father’s parenting

capabilities. According to the testimony of DHS’s own witnesses, Father has

completed parenting classes, attended all scheduled visitation, is employed,

has never appeared inebriated or otherwise under the influence, has had

negative drug screens, has obtained safe housing, and has completed all

paperwork required by the CUA and DHS. N. T. at 55-56, 77-80; see also

id. at 84-86 (Father’s testimony). The burden is on DHS, as the petitioner,

to prove by clear and convincing evidence that Father’s parental rights should

be terminated. D.L.B., 166 A.3d at 326; R.N.J., 985 A.2d at 276. Given this

record of recurrent positive behavior, we fail to see how DHS has established

by clear and convincing evidence Father’s “repeated and continued incapacity,

abuse, neglect or refusal” to care for the Children. 23 Pa.C.S. § 2511(a)(2).

      Even the trial court’s claim that the Children were subjected to

“emotional abuse due to the history of unsuccessful reunifications with Mother

and Father” is questionable. TCO at 9. The trial court cites to pages 66-67

and 117 of the notes of testimony in support of this assertion. Page 117 is

the trial court’s own summation, not evidence. On pages 67, Ms. Derricotte

testified that the lack of permanency “had a detrimental effect on the

[C]hildren” – without providing specifics about what that “detrimental effect”

is or to which of the Children it applies.      N. T. at 67.    For example,




                                    - 24 -
J-A10041-18


Ms. Derricotte does not state that the Children have had behavioral or health

issues due to the previous unsuccessful reunification. See id.22

       Moreover, the record does not establish that the Children “were

subjected to” a “history of unsuccessful reunifications[.]” TCO at 9 (emphasis

added). L.R.N. and Ga.N. have been removed and reunified with the Parents

once before – not multiple reunifications; R.R.N. has never been reunified.23

       Additionally, 23 Pa.C.S. § 2511(a)(2) requires that, not only must the

petitioner establish that the “parent has demonstrated a continued inability to

conduct his life in a fashion that would provide a safe environment for a child,”

the “behavior of the parent” must be “irremediable[.]” Z.P., 994 A.2d at 1118

(citation and internal ellipsis omitted). Here, the Parents offered a solution,

which, if accepted, would mean that Father’s circumstances were not

“irremediable[.]” Id. The Parents provided testimony that Mother would not


____________________________________________


22 Upon remand, DHS may expand upon these assertions, including providing
specifics as to what this alleged “detrimental effect” was. For instance, we
cannot tell from the record whether this “detrimental effect” includes Ga.N.’s
behavioral issues, as they appear to have existed before Ga.N. was
adjudicated dependent and taken into care for the second time. N. T. at 41.
The remainder of the record seems to refute this claim of a “detrimental
effect.” According to the testimony of DHS’s own witness, L.R.N. did not
receive any special needs or services and her educational advancement was
normal, as she was eleven years old and about to begin sixth grade at the
time of the August 2017 hearing. Id. at 44-45. The same witness testified
that R.R.N. has required no hospitalizations or special mental health services
and has no special health needs. Id. at 46.
23 Although we discussed H.R.N.’s circumstances in detail above, we still
observe that she was never in either Mother’s or Father’s care in order to have
a “history of unsuccessful reunifications[.]” TCO at 9.

                                          - 25 -
J-A10041-18


continue to reside with Father if Father received sole custody of the Children,

including that Mother had a place to stay if she were to move out of Father’s

home. N. T. at 38, 87, 90, 97-98, 100-01. This living arrangement – with

Mother living with her maternal aunt and not with Father -- existed prior to

the Parents’ attempt to fulfill the order entered by the Honorable

Jonathan Q. Irvine on May 4, 2017. Although the trial court did not find the

Parents’ testimony to be credible, TCO at 10, and we are generally required

to accept the credibility determinations of the trial court, the trial court’s

credibility determinations must still be supported by the record. T.S.M.,

71 A.3d at 267. Here, the trial court provides no explanation, supported by

the record, as to why it did not find the Parents to be credible. See TCO at

10. Ergo, we need not accept the trial court’s credibility determinations.24

See T.S.M., 71 A.3d at 267.

       In conclusion, while DHS presented some evidence in support of

termination of Father’s parental rights to L.R.N., Ga.N., and R.R.N. pursuant

to 23 Pa.C.S. § 2511(a)(2), this modicum of evidence is insufficient to satisfy

DHS’s “clear and convincing” burden of proof.      D.L.B., 166 A.3d at 326;

R.N.J., 985 A.2d at 276. Accordingly, due to the inadequacy of the evidence

and of the trial court’s analysis of this subsection, we vacate the decrees


____________________________________________


24Upon remand, the trial court may provide clarification as to why it found
the Parents’ testimony incredible and unconvincing.



                                          - 26 -
J-A10041-18


terminating Father’s parental rights to L.R.N., Ga.N., and R.R.N. and remand

for additional findings focusing on Father.25

       We also believe that remand is appropriate because the decision of the

other panel of this Court that affirmed the termination of Mother’s parental

rights as to L.R.N., Ga.N., and R.R.N. changes this family’s circumstances,

which could impact what evidence DHS chooses to present, now that it no

longer needs to produce evidence about Mother, except as such evidence

relates to Father.     “[T]he rights of the respective natural parents must be

determined independently.” Burns, 379 A.2d at 541.

       Upon remand, the trial court may hold (an) additional hearing(s), the

parties may present additional evidence and argument, and the trial court

must provide additional analysis of Section 2511(a). We specifically direct

that all additional proceedings be held within sixty days of the filing of this

memorandum.

       As we remand as to the Section 2511(a) analysis, we need not discuss

the trial court’s conclusions as to the bifurcated Section 2511(b) analysis. See

L.M., 923 A.2d at 511; see also G.L.L., 124 A.3d at 347.26

____________________________________________


25We mention that the focus should be on Father, because the August 2017
hearing emphasized Mother’s behavior and rarely addressed Father’s conduct.
See Burns, 379 A.2d at 541 (“the rights of the respective natural parents
must be determined independently”).
26All that being said, given that we are already remanding for three of the
Children and that DHS may bring a new petition for termination of Father’s



                                          - 27 -
J-A10041-18


____________________________________________


parental rights to H.R.N., we feel compelled briefly to address Section 2511(b)
as well, as guidance for the trial court.

The trial court’s analysis as to 23 Pa.C.S. § 2511(b) for all of the Children is
minimal and fails to distinguish between Mother and Father. TCO at 10.
However, “[w]hen an agency having custody of a child petitions for
termination of parental rights, the rights of the respective natural parents
must be determined independently.” Burns, 379 A.2d at 541.

Additional evidence was presented as to “the nature and status of the
emotional bond” between Father and the Children beyond what was cited by
the trial court in its Section 2511(b) analysis. L.M., 923 A.2d at 511; N. T. at
50, 109-10; TCO at 10.

More importantly, only limited and occasionally contradictory evidence, N. T.
at 43-47, 51, was presented of “the effect on the [C]hild[ren] of permanently
severing any such bond.” L.M., 923 A.2d at 511; accord G.L.L., 124 A.3d at
347; In re J.T., 983 A.2d 771, 776 (Pa. Super. 2009) (“trial court is required
to consider whatever bonds may exist between the children and appellant, as
well as the emotional effect that termination will have upon the children”
(citation and internal brackets and quotation marks omitted)).

Although the trial court wrote in its analysis for 23 Pa.C.S. § 2511(b) that it
“concluded the [C]hildren would not suffer irreparable or detrimental harm,”
TCO at 10, we are uncertain how the trial court reached this conclusion or if it
directly relates to the effect of severing the emotion bonds between the
Children and Father. See, e.g., In re S.D.T., Jr., 934 A.2d 703, 707-09 (Pa.
Super. 2007) (court’s conclusion that severing the bond between father and
child would serve needs and welfare of child was based solely on testimony of
a caseworker; record was devoid of any testimony as to how agency “learned”
that it was child’s disappointment with father’s unfulfilled promises that
triggered child’s suicidal thoughts and writing, and record was deficient as to
specific reasons for child’s suicidal writing).

Assuming we were not already remanding pursuant to Section 2511(a), we
would remand pursuant to Section 2511(b), due to the inadequacy of the trial
court’s analysis of this subsection. This remand for additional findings should
also focus on Father, with particular attention to the effect of permanently
severing the emotional bonds between Father and the Children, especially the
eldest three; everyone – including the child advocate and DHS’s own witness
– admits these bonds are strong. N. T. at 50, 109-10. The best interest of
individual children may require a different result among siblings, where one



                                          - 28 -
J-A10041-18


                Goal Change from Reunification to Adoption

       Finally, Father contends that the trial court abused its discretion and

erred in granting DHS’s petition to change the Children’s permanency goal

from reunification to adoption. Father’s Brief at 10.

       In cases involving a court’s order changing the court-ordered goal
       to adoption, our standard of review is abuse of discretion. To hold
       that the trial court abused its discretion, we must determine its
       judgment was manifestly unreasonable, that the court
       disregarded the law, or that its action was a result of partiality,
       prejudice, bias or ill will. While this Court is bound by the facts
       determined in the trial court, we are not tied to the court's
       inferences, deductions and conclusions; we have a responsibility
       to ensure that the record represents a comprehensive inquiry and
       that the hearing judge has applied the appropriate legal principles
       to that record.

In re L.T., 158 A.3d 1266, 1276 (Pa. Super. 2017) (citation and internal

brackets omitted) (some formatting applied).

       Father’s challenge to the change of the Children’s permanency goal to

adoption is controlled by the Juvenile Act, 42 Pa.C.S. §§ 6301-6375.

According to 42 Pa.C.S. § 6351(e)(1), which controls permanency hearings:

       In any permanency hearing held with respect to the child, the
       court shall consult with the child regarding the child’s permanency
       plan, including the child’s desired permanency goal, in a manner
       appropriate to the child’s age and maturity. If the court does not
       consult personally with the child, the court shall ensure that the
       views of the child regarding the permanency plan have been
       ascertained to the fullest extent possible and communicated to the
       court by the guardian ad litem under section 6311 (relating to
       guardian ad litem for child in court proceedings) or, as appropriate
       to the circumstances of the case by the child’s counsel, the court-

____________________________________________


has a strong bond with a parent and another child does not. See R.N.J., 985
A.2d 273.

                                          - 29 -
J-A10041-18


       appointed special advocate or other person as designated by the
       court.

       Here, the trial court provides us with no analysis whatsoever about the

goal change from reunification to adoption.27 The record is also unclear as to

what evidence was presented for the goal change petition, as compared to or

in addition to the termination petition.           However, the limited evidence

presented was that the desired permanency goal of the Children – particularly

the two eldest children, L.R.N. and Ga.N. -- is not adoption but reunification.

N. T. at 66, 76, 83, 109-10. Both the child advocate and two of DHS’s own

witnesses, Ms. Derricotte and Ms. Stewart, agreed that the Children wanted

to live with the Parents. Id. Nevertheless, the trial court failed to consider

the Children’s desired permanency goals, which is required pursuant to 42

Pa.C.S. § 6351(e)(1). Although the trial court need not acquiesce to L.R.N.’s

and Ga.N.’s desires and may ultimately decide that other considerations

outweigh these children’s wishes, there is no indication that the trial court

took the Children’s requests into consideration at all.

       Due to the problems with the record and the lack of analysis by the trial

court of the goal change separate from its analysis for termination of parental




____________________________________________


27Father preserved this issue in his statement of matters complained of on
appeal.



                                          - 30 -
J-A10041-18


rights, see generally TCO,28 we reverse the orders changing the Children’s

permanency goals from reunification to adoption.29

                                       *       *    *

       We note that, notwithstanding our vacatur of the trial court’s decrees

terminating Father’s parental rights as to L.R.N., Ga.N., and R.R.N., and our

reversal of the decree terminating Father’s parental rights as to H.R.N. and of

the orders changing the Children’s permanency goals, we leave undisturbed

the orders finding the Children dependent and establishing the Children’s

foster/pre-adoptive placement. The Children shall not be returned to Father’s

home during the period that the trial court resolves the issues pursuant to our

remand, unless the trial court orders the Children reunified with Father, ends

court supervision, and/or finds the Children no longer dependent. We note

that no party has sought for the Children to be returned at this time, and we




____________________________________________


28 Much of the trial court’s existing analysis for the termination of parental
rights would apply to the goal change, as safety is an appropriate
consideration for a goal change analysis. Section 6351 of the Juvenile Act
prescribes the pertinent inquiry for the reviewing court during a permanency
hearing, including “[w]hether the child is safe.” 42 Pa.C.S. § 6351(f)(6).
Pursuant to said section, the trial court may also determine, “[i]f and when
the child will be returned to the child’s parent, guardian or custodian in cases
where the return of the child is best suited to the safety, protection and
physical, mental and moral welfare of the child.” Id. § 6351(f.1)(1).
29 We reverse without prejudice, and DHS may file new petitions to change
the Children’s permanency goals from reunification to adoption. At that time,
the trial court may also re-consider the request to allow L.R.N. and Ga.N. to
testify; such testimony may be given in camera. See N. T. at 4-7.

                                           - 31 -
J-A10041-18


therefore conclude that it is in the best interests of the Children to maintain

the status quo while the trial court acts on remand.

      Furthermore, we share the concern of our honorable colleagues that this

decision, like theirs, leaves this family in a fractured state. H.R.N., Nos. 2889

EDA 2017, 2891 EDA 2017, 2894 EDA 2017 & 2897 EDA 2017 at 17. We are

similarly “aware that the ultimate outcome might be the same” and that

Father’s “parental rights may eventually be terminated.” Id. Nonetheless,

we agree that “[w]ithout evidence, . . . we are reduced to mere speculation,

which can never justify bypassing the heightened due process afforded to

parents engaged in the juvenile court system.” Id. at 17-18.

      Reversed in part.     Vacated in part.    Case remanded.       Jurisdiction

relinquished.

      Judge McLaughlin joins the memorandum.

      President Judge Gantman concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/18




                                     - 32 -